Citation Nr: 9902045
Decision Date: 01/26/99	Archive Date: 06/24/99

DOCKET NO. 91-16 010               DATE JAN 26, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Hartford, Connecticut

THE ISSUES

1. Entitlement to service connection for a gynecological tumor.

2. Entitlement to service connection for a breast tumor.

3. Entitlement to service connection for urinary tract infection
(UTI).

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for dysmenorrhea.

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to September
1989.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a November 1989 RO decision which denied service
connection for gynecological and breast tumors, UTI, headaches, a
back disorder, and dysmenorrhea. In August 1992, May 1994, and July
1997, the Board remanded the veteran's claims to the RO for further
development. The case was last returned to the Board in September
1999.

FINDINGS OF FACT

1. The veteran has not submitted competent evidence to show
plausible claims for service connection for gynecological and
breast tumors, UTI, and headaches.

2. The veteran has chronic lumbar strain which began during active
service.

3. The veteran's dysmenorrhea clearly and unmistakably preexisted
active duty, and the underlying condition did not increase in
severity during active duty or during later active duty for
training.

CONCLUSIONS OF LAW

1. The veteran's claims for service connection for gynecological
and breast tumors, UTI, and headaches are not well grounded. 38
U.S.C.A. 5107(a) (West 1991).

2. Chronic lumbar strain was incurred during service. 38 U.S.C.A.
1131 (West 1991); 38 C.F.R. 3.303 (1998).

3. Preservice dysmenorrhea was not aggravated by service. 38
U.S.C.A. 101(24), 1111, 1131, 1137, 1153 (West 1991); 38 C.F.R.
3.303, 3.306 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Factual Background

The veteran served on active duty in the Army from March 1983 to
September 1989. Thereafter, she had service in the Army Reserve.

Among the veteran's service medical records is an enlistment
examination which was performed on March 16, 1983. At the
examination, it was reported that her last menstrual period was on
March 8, 1983 and she had minimal dysmenorrhea which was not
incapacitating. On an accompanying medical history form, she gave
a history of various symptoms including dizziness or fainting
spells, and it was explained that she had a history of postural
vertigo secondary to menses. No other abnormalities, pertinent to
the current claims, were noted on the enlistment examination. The
veteran commenced active duty on March 21, 1983.

An April 1983 service medical shows that the veteran complained of
menstrual cramps and headaches, among other things. She requested
medication for treatment of menstrual cramps. The assessments
included menstrual cramps.

A service medical record from mid April 1983 shows the veteran
complained of low back pain, and said that she had such for three
weeks. (It was also noted that

she was in her third week of basic training.) She said the back
pain was of a gradual onset and resulted from push-ups. It was
noted that she did not have a prior history of significant
problems. The impression was rule out low back pain, mechanical.

In June 1983, the veteran complained of menstrual cramps,
accompanied by various symptoms, "[j]ust like past episodes."
Following an examination, the assessment was menstrual cramps.

In October 1983, the veteran presented for treatment and reported
a history of severe menstrual periods about three times per year,
with symptoms including cramps, pain, bleeding, diarrhea, and
vomiting. On examination, it was noted that she had pelvic
tenderness and a possible ovarian mass on the left side but that
such could not be confirmed because the pelvic examination was
unsatisfactory due to muscle tension during the examination. The
provisional assessments were a questionable myoma of the uterus and
a questionable ovarian cyst. A gynecological consultation was
ordered. On consultation examination in November 1983, it was noted
that she complained of low abdominal pain which was intermittent in
nature, occurring 3 or 4 times per year over the last two years,
and lasting about five minutes in length. It was noted that she
A,as using birth control. Her gynecological history reflected that
she had never undergone a PAP smear. The assessment was a normal
gynecological examination.

A November 1983 service medical record shows that the veteran took
one birth control pill and started bleeding. The assessment was
menorrhagia. In December 1983, the veteran underwent an optometry
examination to test for visual problems after she complained of
headaches while performing close work. A December 1983 service
medical record shows that the veteran presented for treatment with
complaints of cramps. It was noted that she complained of some
urinary urgency and frequency and emitting some blood from the
vagina on urination. The assessments were dysmenorrhea and a
withdrawal reaction to birth control pills. She was referred for a
gynecological examination. In April 1984, the veteran underwent a
gynecological examination, and such was normal.

A February 1985 service medical records shows that the veteran
complained of low back pain. The assessment was a mild back strain.

An April 1985 service medical record shows that the veteran
complained of low back pain of two months duration. Following an
examination, the assessment was a thoracic sprain. Medication and
limited duty were recommended.

An April 1985 service medical record shows that the veteran was
seen for follow-up treatment of back problems. It was noted that
her condition had improved. The assessment was a low thoracic
sprain.

A May 1985 gynecological examination A,as essentially normal. It
was noted that her external genitalia were adequate; her vagina was
within normal limits; her cervix had no lesions; and her breasts
had no masses. A cervix specimen (PAP smear) was negative for
malignancy.

Medical records, dated in June and July 1985, show that the veteran
complained of dysmenorrhea and was assessed as having dysmenorrhea.

In August 1985, the veteran complained of recurring menstrual
cramps.

A September 1985 service medical record shows that the veteran
complained of a painless lump in her right labial (vaginal) area
for three days. Following an examination, the impression was a
right labial mass. A surgical consult was recommended. A September
1985 consultation examination, reflects a clinical impression of a
probable hidradenoma. In October 1985, the labial cyst (probable
Skene's abscess) was excised. Postoperative records show that she
did well. [Residuals of the postoperative labial cyst are now
service connected.]

An April 1986 record shows that the veteran complained of thoracic
back pain of one week's duration, with increased pain of one day's
duration. She also said she had pain in the lower abdomen at the
beginning of urination and had such for two days. She said that her
urine was clear and that she had one episode of sharp low

abdominal pain with urination which had not recurred. She said she
had no current dysuria. The assessment was mild muscular pain and
functional bowel problem.

An April 1986 record shows that the veteran reported having severe
lower abdominal cramping and said she almost passed out. It was
noted that she was scheduled to start her menstrual period that
day. The assessment was dysmenorrhea. Medication was prescribed.

A service medical record, dated in September 1986, shows that the
veteran complained of headaches, nausea, and dizziness. The
assessment was muscle tension headaches.

In October 1986, the veteran complained of pain and a burning
sensation during urination. She said she had such symptoms for 3
days. Following an examination, the assessment was a UTI.

An October 1986 service medical record shows that an examination of
the veteran's breasts and pelvic region was within normal limits.

In November 1986, the veteran had a negative PAP smear.

A March 1987 service medical record shows that the veteran
complained of a 4 or 5 day history of burning on urination. She
reported having no back pain or chills. It was noted she had one
previous episode of a UTI in October 1986. The assessment was a
UTI.

An August 1987 service medical record shows that the veteran
complained of severe headaches and a sore throat for two weeks.
Following an examination, the assessments were probable strep
pharyngitis.

In October 1987, the veteran presented for treatment. Her chief
complaints were that of abdominal pain and vomiting. She also
complained of suprapubic area pain and cramps. It was noted that
she was menstruating. The assessments included a lump of the left
breast; pelvic inflammatory disease was to be ruled out.


A November 1987 cervical specimen (PAP smear) was negative for
malignancy. A November 1987 consultation report shows that the
veteran complained that she had a lump of the left breast on an
intermittent basis for three months. She said it increased with
menses and decreased thereafter. An examination was noted as
normal; no discrete masses were found.

A service medical record, dated in December 1987, shows that the
veteran complained of dysmenorrhea and was requesting Motrin.

In February 1988, the veteran complained of sharp back pain, which
she said had been recurrent since 1985. Specifically, she related
that her pain had been present since 1985, while doing heavy
lifting. The assessment was myositis. A February 1988 X-ray report
of the thoracic spine was normal.

Service medical records show that in April 1988 the veteran
presented with a complaint of a left breast mass that felt sore for
two weeks. She said the mass usually appeared around the time of
her menstrual periods and would then disappear. Examination showed
a palpable small mass at the left nipple; the assessment was breast
mass; and she was referred for a surgical consolation. When seen
for such consultation in April 1988, it was noted the veteran
complained of a "lump" of the left breast. It was noted that she
had been previously seen in November 1987 for the same complaint
and that an examination had been normal. On current examination, it
was noted there was a small rubbery thickening at the edge of the
left areola, and the clinical impression was a normal examination.

Other medical records, dated in April 1988, show that the veteran
complained of menstrual cramping. She said she had a physical
training test and did not think she could do such. Following an
examination, the assessment was menstrual cramping.

Medical records, dated in September 1988, show that the veteran
complained of stomach cramps, diarrhea, vomiting, and a vaginal
discharge which had grown progressively worse over the past two
weeks. Following an examination, the assessment was
gastroenteritis. She underwent a gynecological consultation and the

assessment was flu with gastroenteritis (two weeks ago). It was
also noted that she had a fungus element. A UTI and pelvic
inflammatory disease were to be ruled out.

A September 1988 routine physical examination report shows no
pertinent abnormalities. On an associated medical history form, the
veteran reported a history of painful or frequent urination. She
said she had migraine headaches at least 3 or 4 times in the past
but did not have any current problems. She said she used to have
fainting or dizzy spells when she began her menstrual cycle but
such had been treated with Motrin and there were no sequelae. She
said she had experienced UTIs a few times in the past but did not
have any present problems. She said she had a vaginal tumor removed
in September or October 1985 but did not have any residual
sequelae.

A May 1989 service medical record shows that the veteran complained
of having a lump of the left labia for about three months.
Following an examination, the assessment was folliculitis.

A July 1989 discharge examination report shows that the veteran did
not have any pertinent abnormalities. Reportedly, her list PAP
smear was performed in October 1988 and was within normal limits.
On an associated medical history form, she reported having frequent
or severe headaches since childhood, especially around the time of
menses, and she had dizziness or fainting spells associated with
menses. She reported a medical history of a vaginal cyst in 1985
and a UTI in 1987.

The veteran was discharged from active duty on September 20, 1989.

In October 1989, the veteran filed claims for service connection
for multiple disabilities.

VA outpatient records from October 1989 show the veteran was seen
for complaints of neck pain and headaches following a reported
October 3, 1989 motor vehicle accident in which her vehicle was hit
from behind while parking. Physical examination and X-rays of the
neck were normal, and the assessment was neck strain.

A November 1989 physical therapy consultation examination report
shows that the veteran reported that she had been involved in an
automobile accident in early October 1989. She said her car was
rear-ended while she was stopped at a stop sign. She said she had
not noticed immediate discomfort or pain at the time of the
accident but later in the day experienced a neck strain and a
headache. Following an examination, the assessment was that the
veteran complained of cervical pain and headaches. It was
recommended that she be given a short trial of physical therapy.

November 1989 VA outpatient records show that the veteran
complained of pelvic pain following recent intercourse. She
reported a history which included two UTIs since 1985, a vaginal
cyst removed in 1985, no history of ovarian cysts, and dysmenorrhea
during her periods. She said she had undergone a PAP smear in
September 1989 and did not have a history of abnormal results. It
was noted that her oral contraceptive pills had caused fibrocystic
changes and that she had a strong family history of breast cancer.
The current diagnosis was yeast vaginitis, which was treated.

By a November 1989 RO decision, service connection for
gynecological and breast tumors, menstrual cramps, residuals of a -
UTI, a back disorder, and headaches was denied. Service connection
was granted for residuals of a labial cyst excision.

A February 1990 VA outpatient record shows that the veteran
complained of sharp low back pain and menstrual cramps, among other
things. The diagnosis was dysmenorrhea. It was recommended that she
be referred to the women's clinic for a consultation examination.

A March 1990 VA gynecological consultation report shows that the
veteran was given a prescription of Motrin for her menstrual
symptoms. She said she had a family history of breast cancer and
was concerned she had breast cancer, too. She reported she had one
small fibrocystic lump of the left breast about one to two years
earlier, and that such was unchanging and tender with menses. It
was noted she was taking oral contraceptive pills and that such
increased her fibrocystic changes of the

breasts. She said she had undergone a vaginal cyst resection in
1985; and she said she did not have a history of ovarian cysts. It
was noted that her last PAP smear was in September 1989 and that
she did not a have a history of abnormal PAPS. Examination of the
breasts showed very minimal fibrocystic changes bilaterally, with
no discrete nodules. Following examination, the assessment was that
the gynecological examination was within normal limits. A March
1990 gynecology- cytology report shows that the veteran's PAP smear
was within normal limits.

A March-April 1990 VA compensation examination report shows that
the veteran reported a history of having been involved in a motor
vehicle accident in October 1989 and she said she was treated for
headaches and whiplash. In November 1989, she related, she was
treated for menstrual cramps, back pain, and headaches. As for
current complaints, she related, she had back pain, headaches, and
a small lump in her left breast. It was noted that she had a family
history of breast cancer. She related that she had intermittent
breast tenderness along with masses which she said she felt around
the nipple. She said that the masses had changed in size over the
last four years. She denied having any masses which had
progressively enlarged. She said she had first detected a breast
abnormality in 1985 and was told that she should not worry about
it. She denied having any nipple discharge and said she had not
undergone a mammogram. Current examination showed a minimal
modularity to the left of the left nipple, with no significant mass
lesions palpated. With respect to her claimed back disorder, she
related that in 1985, she slipped, fell, and twisted her low back.
Since that injury, she said, she had recurrent back pain which
occurred five to six times per year, usually with lifting. She
described the pain as sharp and located about the low back. She
reported that she had no radiation into the lower extremities. In
October 1989, she related, her car was hit from the back while
parked. She said that this car accident worsened her low back pain.
She said that she took Motrin as treatment. Current findings
included tenderness to palpation of the lumbar area. With respect
to her claimed tension headaches, she related that such began at
the age of nine. She said her headaches manifested in the frontal
area and were sometimes associated with nausea. She said she had no
history of a seizure disorder or head trauma. A March 1990
mammogram was negative for malignancy. An April 1990 X-ray of the
lumbar spine was normal. Following examination, the impressions
were 1) left-sided breast tenderness with modularity (a

- 10 -

mammogram was noted as normal), 2) a history of low back discomfort
status post fall (lumbar spine X-rays were noted as normal), and 3)
tension headaches.

A May 1990 VA outpatient record shows that the veteran had a normal
PAP and mammogram.

A June 1990 psychological consultation request shows provisional
diagnoses including a back injury and migraine headaches, among
other things.

An October 1992 VA gynecological examination report shows that the
veteran gave a history of prior removal of a labial cyst, episodes
of yeast infections, and previous UTIS. It was concluded that she
had a normal examination. It was also noted that previous PAP
smears were within normal limits.

A May 1993 medical record from Cutler Army Community Hospital shows
that the veteran complained of low back pain and stomach cramps.
She related she had been doing a lot of heavy lifting since being
on active duty for training and thought that such contributed to
her low back pain. The impressions included low back pain and viral
grippe like illness.

A July 1993 medical record shows that the veteran reported a
medical history of a cyst and recurrent back pain.

In July 1993, the RO granted service connection for residuals of
frozen feet.

A June 1994 VA compensation examination report shows that the
veteran reported that she injured her back in January 1985, during
active duty, while serving on kitchen patrol. Specifically, she
reported, she slipped while carrying heavy pots, and twisted her
low back. She said she was seen by a corpsman and diagnosed as
having a lumbar strain and had been treated with Motrin and
stretching exercises. Three weeks later, she said, she was examined
and again diagnosed as having a lumbar strain. She also said that
X-rays were negative. She said she was placed on profile for three
weeks, during which she performed only limited physical training.
She said she made improvement and was later returned to duty.
Thereafter, she

said, she had multiple episodes of back flares-ups of pain and
spasm, and was treated with medication and a limited duty profile.
She said she was discharged in 1989 and now worked at a VA Hospital
and was active in the Reserve. She said she had back flare-ups
every one or two months and that such consisted of pain and spasms
which lasted approximately three days to two weeks. She said she
treated her symptoms with limited activity and anti-inflammatory
medication. She denied any history of radiation into either of her
lower extremities. Following an examination, the assessment was
"status post twisting injury service connected in 1985 with
residual episodic spasm and pain involving the lumbar spine
consistent with chronic lumbar sprain." A June 1994 VA X-ray of the
lumbar spine was negative for any abnormalities.

An August 1994 VA gynecological examination shows that the veteran
reported a history of fibroids, uterine cramps, and a postoperative
vaginal cyst. She also gave a family history of breast cancer. She
complained that her menstrual cycle was changing and that she had
cramps. Following an examination (including an ultrasound showing
a fibroid uterus), the diagnoses included a fibroid uterus and
questionable infertility.

An October 1994 VA compensation examination report reflects that
the examiner (the gynecologist who performed the August 1994 VA
examination) answered questions posed by the RO. The examiner
reported being unable to comment on the veteran's recurrent UTIs
and their etiology. It was also noted that the veteran had a
history of dysmenorrhea for which she took Motrin. It was opined
that an October 1992 VA examination did not reveal fibroids and
that such were first noted in September 1993 by Dr. Kokom. It was
a] so noted that an October 1992 PAP smear was negative for
malignancy.

In March 1995, the veteran underwent a VA compensation examination,
and a report detailing the findings of such was prepared and deemed
illegible by RO personnel. A legible copy of the March 1995 VA
examination was later prepared. It was noted that the veteran
reported a history of recurrent UTIs since 1985, after a labial
cyst was removed. Following an examination, the diagnoses were
urinary frequency and a questionable chronic infection. It was
noted that a cystoscopy

needed to be performed to better confirm the diagnosis. It was also
noted that the veteran refused cystoscopy and would notify the VA
when she wanted such.

In July 1995, the RO granted service connection for chronic
vaginitis/yeast infections.

A record of emergency care, dated in September 1995, shows that the
veteran presented for treatment of nausea, vomiting, and cramping.
The assessment was nausea/vomiting of questionable etiology.

A November 1995 VA psychiatric compensation examination report
notes physical conditions included menstrual cramps for which the
veteran took Motrin.

A January 1996 medical record shows that the veteran presented for
a routine gynecological examination and reported a history of
uterine fibroids. She also said she had abdominal cramping during
the first two days of her menstrual cycle and took Motrin as
treatment. She said she hid a family history of breast cancer and
had undergone a mammogram several years ago. Following an
examination, the assessments included uterine fibroids and a family
history of breast cancer.

In a March 1996 statement, the veteran reported that she was
attending a basic noncommissioned officer course (BNOC) in the Army
Reserve. She said she began experiencing cramps on March 31, 1996
and that while running (during the course of physical training) her
cramps increased. She said she tried to complete the run in a
timely manner but could not. She related that she had experienced
severe menstrual cramps since the age of I 1. She said she
sometimes experienced cramps, low back pain, breast tenderness, and
bloating.

An April 1996 medical record shows that the veteran presented for
treatment of menstrual cramps, among other things. She said she
always had menstrual cramps before her cycle commenced and usually
used warm compresses as treatment. She said she had a history of
dysmenorrhea and usually got such two weeks before menses. She said
she had increased symptoms after going on active duty in 1983. She
also complained of breast tenderness, low back pain, and a history
of fibroids.

Following an examination, the assessments included dysmenorrhea-
line of duty (no).

An April 1996 statement of medical examination and line of duty
status shows that during the veteran's period of active duty for
training, she reported to the dispensary with complaints of severe
menstrual cramps, and cold-like symptoms. She was placed on a
temporary limited duty and physical training. It was concluded that
the veteran had dysmenorrhea by history and upper respiratory
infection symptoms, which existed prior to active duty training.

A September 1996 line of duty report reflects the conclusion that
the veteran's medical condition (that of dysmenorrhea by history
and upper respiratory symptoms) preexisted her admission to BNOC,
but was clearly aggravated by stress and physical activity. The
determination was that the veteran's dysmenorrhea by history and
upper respiratory infection symptoms were incurred in the line of
duty.

In a September 1996 memorandum, regarding the legal review of line
of duty for the veteran, it was noted that the veteran experienced
several menstrual cramps while participating in a 2 mile run during
her time at BNOC (March 30 to April 14, 1996). It was noted that
medical evidence showed that such a condition existed as far back
as active duty (1983-1989). It was noted that her severe menstrual
cramping caused substantial pain, temporary incapacitation, and
recurred several times per year. Reportedly, the veteran said she
experienced severe menstrual cramps since the age of 11. It was
concluded that an investigation supported an earlier finding that
the veteran's condition was incurred in the line of duty.

In November 1998, the veteran submitted additional evidence to the
Board and waived RO jurisdiction over such. Such evidence includes
an August 1998 medical record which shows that she sometimes took
medication for menstrual pain. Other records dated in August 1998
show that she was placed on temporary physical profile due to
dysmenorrhea. Additionally, a VA physician, indicated in an undated
statement that the veteran was being followed for an enlarged
uterus due to fibroids and for dysmenorrhea. It was noted that the
veteran had medication to help her with her dysmenorrhea.

II. Legal Analysis

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131; 38 C.F.R. 3.303. Service connection may also be granted
for disability resulting from disease or injury incurred in or
aggravated while performing active duty for training, or injury
incurred in or aggravated while performing inactive duty training.
38 U.S.C.A. 101(24).

The veteran contends that she has gynecological and breast tumors,
UTI, headaches, a back disorder, and dysmenorrhea, and that such
conditions are attributable to service. This case presents the
threshold question of whether the veteran has met her initial
burden of submitting evidence to show that her claims are well
grounded, meaning plausible. 38 U.S.C.A. 5107(a); Murphy v.
Derwinski, 1 Vet. App. 78 (1990). If she has not done so, there is
no VA duty to assist her in developing the claims, and the claims
must be denied. For a service connection claim to be well grounded,
the following three elements must be shown: 1) competent evidence
of a current disability (a medical diagnosis); 2) competent
evidence showing incurrence or aggravation of a disease or injury
in service (medical evidence or, in certain circumstances, lay
evidence); and 3) a nexus between the in-service injury or disease
and the current disability (medical evidence). Caluza v. Brown, 7
Vet. App. 498 (1995). Where the determinative issue involves a
question of medical diagnosis or medical causation, competent
medical evidence to the effect that the claim is plausible or
possible is required to establish a well grounded claim. Lay
assertions of medical causation cannot constitute evidence to
render a claim well grounded. Grottveit v. Brown, 5 Vet. App. 91
(1993).

Gynecological Tumor

The veteran's service medical records show that in October 1983 she
presented for treatment, complaining of menstrual problems. She was
initially assessed as having a questionable myoma of the uterus and
a questionable ovarian cyst. Shortly thereafter, in November 1983,
she underwent a gynecological consultation

examination and such did not reveal any abnormalities of the uterus
or ovaries, or any gynecological tumors. Subsequent gynecological
examinations, performed in April 1984 and May 1985, were also
normal. In September 1988, she underwent a routine physical
examination during which she reported she had previously had a
vaginal "tumor" removed in September or October 1985; the "tumor"
she was referring to was a labial cyst which was excised (and which
is now service connected). Objective examination in September 1988
did not reveal any gynecological tumors. When she was examined for
discharge purposes in July 1989, a gynecological tumor was not
found. The veteran was discharged from active duty in September
1989.

VA gynecological examinations in 1990 and 1992 were normal, without
evidence of gynecological tumors. Uterine fibroid@; were first
noted on examination in 1994, a number of years after service, and
there is not medical evidence to link such benign growths with the
veteran's service.

In order for a service connection claim to be well grounded, it
must be supported by competent medical evidence showing causality
between service and the current disability. Caluza, supra; Grivois
v. Brown, 6 Vet. App. 136 (1994). In the instant case, the veteran
has provided no competent medical evidence that uterine fibroids or
any other gynecological "tumor," first;shown years after service,
is related to service. Since the veteran has not met her initial
burden of presenting evidence of a well-grounded claim for service
connection for a gynecological tumor, her claim must be denied.

Breast Tumor

Service medical records show that at various times in 1987 and 1988
the veteran complained of an episodic left breast "lump." However,
a breast tumor was never identified, and a 1988 evaluation noted
she only had a small area of rubbery thickening at the edge of the
left areola (which was not termed abnormal), and the impression was
a normal examination. The 1989 service discharge noted no breast
tumor. Post-service medical records from 1989 to 1998 include some
references to fibrocystic breast changes, but there has never been
a medical diagnosis of

fibrocystic breast disease, and physical examinations and
mammograms have been medically interpreted as normal. The appellant
has expressed concern about breast cancer, given a family history
of same, but she has not been found to have this disease. There is
no current medical diagnosis of a breast tumor.

Service connection requires more than the occurrence of a disease
or injury during service. For the veteran's claim of service
connection to be deemed plausible, there must be competent medical
evidence in the record which demonstrates that she currently has
the disability for which service connection is claimed. See Gilpin
v. West, 155 F.3d 1353 (Fed.Cir 1998); Degmetich v. Brown, 104 F.3d
1328 (Fed.Cir. 1997); Caluza, supra; Brammer v. Derwinski, 3 Vet.
App. 223 (1992). The written statements of the veteran, which
assert she has a breast tumor and that such had its inception
during service, do not constitute competent medical evidence for a
well- grounded claim, since, as a layman, she does not have
competence to give a medical opinion on the diagnosis or etiology
of a claimed condition. Espiritu v. Derwinski, - competent m 2 Vet.
App. 492 (1992). In the absence of competent medical evidence of a
current diagnosis of a breast tumor, the veteran his not met her
initial burden of presenting evidence of a well-grounded claim for
service connection, and her claim must be denied. Caluza, supra.

Urinary Tract Infection

A review of the veteran's service medical records shows that she
presented on two isolated occasions (in October 1986 and March
1987) for treatment of a UTI. Thereafter, her service medical
records (including her September 1988 routine physical examination
and her July 1989 discharge examination) do not show any evidence
of a chronic UTI or residuals of such, despite the veteran
occasionally reporting a prior medical history of having such.

After her September 1989 discharge from service, VA medical records
dated in 1989 and the early 1990s show that the veteran reported a
previous medical history of UTIS; however, no current UTI was
noted. In March 1995, the veteran underwent a VA compensation
examination during which she reported a history of recurrent UTIs
since 1985; the diagnoses included urinary frequency and

questionable chronic infection. Notably, the examiner remarked that
cystoscopy needed to be performed in order to confirm the diagnosis
but the veteran refused such.

There is no current diagnosis of chronic UTIs, only a history
reported by the veteran. The mere transcription of her lay history,
in some of the recent medical records, is not competent medical
evidence for a well-grounded claim. LeShore v. Brown, 8 Vet. App.
406 (1995). Even assuming such disorder currently exists, there is
still no medical evidence of causality linking any current UTI with
service. In the absence of such medical evidence of a nexus, the
service connection claim is not well grounded and must be denied.
Caluza, supra.

Headaches

A review of the veteran's service medical records reveals that she
complained of headaches associated with visual problems in December
1983. She was assessed as having muscle tension headaches in
September 1986. She again complained of headaches in August 1987,
but such accompanied an acute throat infection (pharyngitis). In
September 1988 and at the time of her July 1989 discharge
examination, headaches were not clinically indicated; however, she
did variously report a history of migraine headaches (at least 3 or
4 times in the past) or frequent or severe headaches. The veteran
was discharged from active service in September 1989.

A review of the post-service medical evidence shows that in October
and November 1989, the veteran complained of headaches and neck
pain, but such was associated with an October 1989 vehicle accident
which occurred shortly after service. At a March-April 1990 VA
examination, diagnoses included tension headaches, and a June 1990
medical record also refers to headache complaints. However, later
medical records show no chronic headache disorder. The more recent
medical evidence, including VA compensation examinations in 1994
and 1995, does not reflect that she currently has a diagnosed
chronic headache disorder.

As previously discussed, service connection requires more than the
occurrence of a disease or injury during service. For the veteran's
claim of service connection to be deemed plausible, there must be
competent medical evidence in the record which demonstrates that
she currently has the disability for which service connection is
claimed. Gilpin, supra.; Degmetich, supra; Caluza, supra; Brammer,
supra. Headaches were last clinically noted in 1990, about eight
years ago. When, as here, a claimed disability has not been shown
by competent medical evidence to currently exist, the claim for
service connection is implausible and must be denied as not well
grounded. Id.

Back Disorder

The veteran's claim for service connection for a back disorder is
well grounded, meaning plausible; the RO has properly developed the
evidence, and there is no further VA duty to assist the veteran
with this claim. 38 U.S.C.A. 5107(a).

The veteran's service medical records show that she first presented
for low back treatment in April 1983, after a few weeks of basic
training. She related that her low back condition had a gradual
onset and resulted from push-ups. She was assessed as having
mechanical low back pain. In February 1985, she presented for
treatment of low back pain and was assessed as having a mild back
strain. When seen a couple of months later, in April 1985, the
assessment was a low thoracic sprain. In April 1986, she again
complained of thoracic back pain and the assessment was mild
muscular pain. In February 1988, she presented for treatment,
complaining of sharp back pain which she said had been recurrent
since 1985. Following an examination, the assessment was myositis.
When examined for discharge purposes in July 1989, a back disorder
was not indicated.

Shortly after her September 1989 discharge from service, the
veteran applied for service connection for a back disorder. In
March-April 1990, she was examined for VA compensation purposes,
during which she related that in during service in 1985 she
slipped, fell, and twisted her low back. Since that in-service
injury, she said, she had recurrent back pain. She also related
that she had been involved in a motor vehicle accident shortly
after service and that her back condition had been worse

since then. The impressions included a history of low back
discomfort, status post fall. More recent medical evidence shows@
that during a June 1994 VA compensation examination, the veteran
again reported that she had slipped, fallen, and twisted her back
during active service in 1985. Following an examination, the
assessment was residual episodic spasm and pain of the lumbar spine
(consistent with a chronic lumbar sprain), and the examiner
apparently noted that her back condition resulted from a twisting
injury sustained in 1985.

The evidence reveals several episodes of lower back strain and pain
during active duty, and sufficient continuity of a low back
condition, lumbar strain, since service. While there is a
possibility that the post-service vehicle accident may have some
relationship to the current condition, bearing in mind the benefit-
of-the-doubt rule, 38 U.S.C.A. 5107(b), the Board concludes that
the veteran's current lumbar strain was incurred in service,
warranting service connection.

Dysmenorrhea

The Board finds that the claim for service connection for
dysmenorrhea is well grounded, meaning plausible; the RO has
properly developed the evidence, and there is no further VA duty to
assist the veteran with this claim. 38 U.S.C.A. 5107(a).

Dysmenorrhea refers to painful menstrual periods. Although even
normal menstrual periods are frequently accompanied by some
discomfort or pain (menstrual cramps), the term dysmenorrhea
suggests abnormal pain during menses.

A veteran is presumed to be in sound condition except for defects
noted when examined and accepted for service. Clear and
unmistakable evidence that the disability manifested in service
existed before service will rebut the presumption. 38 U.S.C.A.
1111, 1137.

A preexisting injury or disease will be considered to have been
aggravated by active service, where there is an increase in
disability during such service, unless there is a specific finding
that the increase in disability is due to the natural progress of
the

disease. Clear and unmistakable evidence (obvious or manifest) is
required to rebut the presumption of aggravation where the
preservice disability underwent an increase in severity during
service. This includes medical facts and principles which may be
considered to determine whether the increase is due to the natural
progress of the condition. Aggravation may not be conceded where
the disability underwent no increase in severity during service on
the basis of all the evidence of record pertaining to the
manifestations of the disability prior to, during and subsequent to
service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306.

The veteran's March 1983 enlistment examination, several days
before she commenced active duty, indicates that she recently had
a menstrual period and had dysmenorrhea. Although she related the
dysmenorrhea was minimal at that time, she also gave a past history
of significant symptoms such as postural vertigo accompanying her
menses. In April 1983, shortly after starting active duty, the
veteran was treated for menstrual cramps, and in June 1983 she
reported symptoms "U]ust like past episodes." During the remainder
of her active duty she was episodically treated for painful
menstruation or dysmenorrhea, and some of the records (including
the July 1989 discharge examination) refer to menstrual problems
before service. The veteran was discharged from active duty in
September 1989. Post-active duty medical records, dated to 1998,
show continued episodic dysmenorrhea, including while performing
active duty for training with the Reserve; one record from 1996
notes a history of severe menstrual cramps since age 11.

Dysmenorrhea was reported at the time of the service enlistment
examination in 1983, just prior to commencement of active duty, and
even if this did not constitute notation of the problem, there is
clear and unmistakable evidence (including detailed medical
histories) demonstrating that dysmenorrhea preexisted service,
rebutting the presumption of soundness. Thus, service connection
would be possible only if preservice dysmenorrhea, were aggravated
by service. Temporary or intermittent flare-ups of symptoms during
service, of a preexisting injury or disease, are not sufficient to
establish service aggravation unless the underlying condition is
worsened. Hunt v. Derwinski, 1 Vet.App. 292 (1991). While the
service medical records, from both active duty and later active
duty for training,

show episodic flare-ups of symptoms of painful menstruation, the
evidence as a whole shows the underlying preservice dysmenorrhea
was not subject to sustained worsening or advancement during such
periods of service. The basic level of the condition remained the
same when the veteran left active duty as when she entered active
duty, and the same is true as to the later periods of active duty
for training. The weight of the evidence establishes there was no
aggravation of preservice dysmenorrhea on account of service.

The preponderance of the evidence is against the claim for service
connection for dysmenorrhea. Thus, the benefit-of-the-doubt rule
does not apply, and the claim must be denied. 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Service connection for chronic lumbar strain is granted.

Service connection for a gynecological tumor, breast tumor, UTI,
headaches, and dysmenorrhea is denied.

L.W. TOBIN

Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after

- 22 -

